Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




EX PARTE:  BRUCE MARESTEIN

§

§

§

§

§


No. 08-05-00031-CR

Appeal from the

243rd District Court

of El Paso County, Texas

(TC# 20030D05054-243-1)




MEMORANDUM OPINION

           Pending before the Court is a motion to dismiss filed by the Appellant pursuant to
Tex. R. App. P. 42.2(a).  By his motion, Appellant has withdrawn his notice of appeal prior
to the appellate court’s decision and the written withdrawal is signed by Appellant and his
counsel on appeal.  Further, Appellant filed a duplicate copy of his motion with this Court
and that copy has been hand-delivered to the trial court clerk.  Because Appellant has
established compliance with the requirements of Rule 42.2(a), we grant the motion and
dismiss the appeal.
                                                                  RICHARD BARAJAS, Chief Justice
April 21, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)